Exhibit 99.1 NEWS RELEASE Contact: Richard Ehrich, Interim Chief Financial Officer Image Sensing Systems, Inc. Phone: 651.603.7700 FOR IMMEDIATE RELEASE Image Sensing Systems Announces 2016 Second Quarter and First Half Financial Results Second quarter 2016 sales increased approximately 6 percent from the prior year period Second quarter net income from continuing operations improved to $1.2 million, an 82 percent increase from the same period in the prior year. Cash balance ended the quarter at $964,000, down from $1.4 million at the end of first quarter. Saint Paul, Minn., August 4, 2016 Image Sensing Systems, Inc. (NASDAQ: ISNS) today announced results for its second quarter ended June 30, 2016. Second-Quarter Results: Image Sensing
